Case 2:16-cv-11306-SFC-SDD ECF No. 130-1, PageID.4572 Filed 01/09/19 Page 1 of 5




                             INDEX OF EXHIBITS

 Description                             Exhibit No.
 Deposition Transcript of Sherman        1
 Jackson
 Deposition Transcript of David Howell   2

 Deposition Transcript of Mark Tessler   3
Case 2:16-cv-11306-SFC-SDD ECF No. 130-1, PageID.4573 Filed 01/09/19 Page 2 of 5




 Deposition Transcript of Margaret Cone 4

 Deposition Transcript of Anna Schork     5

                                          6

 Deposition Transcript of James Jackson   7

 April 2010 Emails                        8

 Deposition Exhibit 1                     9

 Deposition Exhibit 2                     10

 Deposition Exhibit 5                     11

 Deposition Exhibit 8                     12

 Deposition Exhibit 18                    13

 Deposition Exhibit 20                    14

 Deposition Exhibit 21                    15

 Deposition Exhibit 31                    16

 Deposition Exhibit 33                    17

 Deposition Exhibit 36                    18

 Deposition Exhibit 40                    19

 Deposition Exhibit 42                    20

 Deposition Exhibit 43                    21
Case 2:16-cv-11306-SFC-SDD ECF No. 130-1, PageID.4574 Filed 01/09/19 Page 3 of 5




 Deposition Exhibit 45                  22

 Deposition Exhibit 49                  23

 Deposition Exhibit 52                  24

 Deposition Exhibit 59                  25

 Deposition Exhibit 71                  26

 Deposition Exhibit 73                  27

 Deposition Exhibit 75                  28

 Deposition Exhibit 77                  29

 Deposition Exhibit 78                  30

 Deposition Exhibit 114                 31

                                        32


 Deposition Exhibit 65                  33

 Deposition Exhibit 7                   34

 Deposition Transcript of Michael 35
 Bonner
 Deposition Transcript of Gottfried 36
 Hagen
 Deposition Exhibit 58              37

 Deposition Exhibit 79                  38

 Deposition Exhibit 46                  39
Case 2:16-cv-11306-SFC-SDD ECF No. 130-1, PageID.4575 Filed 01/09/19 Page 4 of 5




 Deposition Exhibit 41                  40

 Deposition Exhibit 3                   41

 Deposition Exhibit 92                  42

 Deposition Exhibit 68                  43

 UM Subpoena 0795                       44

 Deposition Exhibit 51                  45

 Deposition Exhibit 70                  46

 Deposition Exhibit 67                  47

 Deposition Exhibit 74                  48

 Deposition Exhibit 76                  49

 Deposition Exhibit 63                  50

 Deposition Exhibit 62                  51

 Emails re Indirect Cost Approach in    52
 Relation to Qatar SESRI Program
 Cone Deposition Exhibit 37             53

 Declaration of Ahmed Youssef Farahat   54

                                        55


                                        56
Case 2:16-cv-11306-SFC-SDD ECF No. 130-1, PageID.4576 Filed 01/09/19 Page 5 of 5
